Final Transcript Conference Call Transcript DRS - DRS Technologies Conference Call Event Date/Time: May. 13. 2008 / 9:00AM ET Thomson StreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript May. 13. 2008 / 9:00AM ET, DRS - DRS Technologies Conference Call CORPORATE PARTICIPANTS Patricia Williamson DRS Technologies, Inc. - VP, Investor Relations Mark S. Newman DRS Technologies, Inc. - Chairman, President and CEO Pier
